Citation Nr: 0902926	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-40 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD) from May 
13, 2005 to April 13, 2008.

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD from April 14, 2008.

3.  Entitlement to an increased rating for L5-S1 spondylosis 
and spondylolisthesis, evaluated as 10 percent before May 19, 
2008.

4.  Entitlement to an increased rating for L5-S1 spondylosis 
and spondylolisthesis, evaluated as 20 percent from May 19, 
2008.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2005, September 2005 and July 2006, 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado. 

The April 2005 rating decision continued a 10 percent 
evaluation for L5 and S1 spondylosis and spondylolisthesis.  
The September 2005 rating decision granted service connection 
for PTSD and evaluated it as 30 percent disabling, effective 
May 13, 2005.  The July 2006 rating decision denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  A June 2008 rating decision granted an 
increased evaluation of 20 percent for L5-S1 spondylosis and 
spondylolisthesis, as of May 19, 2008 and granted an initial 
50 percent evaluation for PTSD from April 14, 2008.



FINDINGS OF FACT

1.  From May 13, 2005 to April 13, 2008, the service-
connected PTSD is manifested by depression, sleeplessness, 
nightmares and social isolation.  There is no evidence of 
occupational impairment, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long-term memory impaired judgment, impaired 
abstract thinking or difficulty in establishing and 
maintaining effective work.  

2.  Since April 14, 2008, the service-connected PTSD is 
manifested by depression, anxiety, sleeplessness and social 
isolation.  There is no evidence of obsessional rituals, 
disorientation as to time and place, delusions, 
hallucinations, illogical speech, total occupational 
impairment or grossly inappropriate behavior. 

3.  Before May 19, 2008, the service-connected L5-S1 
spondylosis and spondylolisthesis is manifested by forward 
flexion to 65 degrees, extension to 10 degrees, bilateral 
flexion to 30 degrees and extension to 25 degrees.  There is 
no evidence of bed rest prescribed by a physician, use of 
assistive devices or ankylosis.

4.  Since May 19, 2008, the service-connected L5-S1 
spondylosis and spondylolisthesis is manifested by forward 
flexion to 65 degrees, extension to 15 degrees, right lateral 
bending to 18 degrees and left lateral bending to 20 degrees.  
There is no evidence of bed rest prescribed by a physician, 
use of assistive devices or ankylosis.

5.  The veteran's bilateral hearing loss did not begin in 
service, manifest to a compensable degree within a year after 
service, and there is no competent evidence of a medical 
nexus between bilateral hearing loss and active service. 

6.  There is no competent medical evidence of a nexus between 
tinnitus and active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD from May 13, 2005 to April 13, 2008, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2008).

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD from April 14, 2008, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2008).

3.  The criteria for an increased rating for L5-S1 
spondylosis and spondylolisthesis, evaluated as 10 percent 
disabling before May 19, 2008 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5003, 5235-5243 (2008). 

4.  The criteria for an increased rating for L5-S1 
spondylosis and spondylolisthesis, evaluated as 20 percent 
disabling since May 19, 2008, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5003, 5235-5243 (2008).

5.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may in-service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

6.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluations

PTSD

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2008). 

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted where there is an occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Scores from 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  

Scores from 51 to 60 generally reflect some moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores from 41 to 50 
reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job). 

A GAF score in the 31 to 40 range indicates impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2008).


Analysis 

Period of May 13, 2005 to April 13, 2008

The veteran asserts that his service-connected PTSD warrants 
a rating in excess of 30 percent for the period of May 13, 
2005 to April 13, 2008.  After carefully reviewing the 
evidence of record, the Board finds the preponderance of the 
evidence supports a rating of 30 percent and no higher for 
PTSD for this period of time.

By way of history, the RO granted service connection for PTSD 
in September 2005 and assigned a 30 percent evaluation 
effective May 13, 2005.  The case was then readjudicated by 
the RO in June 2008 and the RO granted a 50 percent 
evaluation, effective April 14, 2008.  Since this appeal 
ensued after the veteran disagreed with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran received a psychological evaluation in June 2005.  
At the time of the evaluation, the veteran worked full time 
for MET Life in the sale of insurance and he also 
volunteered.  The veteran was seeking treatment once a month 
with a counselor and rated his mental illness as 6/10.  The 
veteran reported a history of depression, appetite 
disturbance, trouble sleeping and varying levels of energy 
and concentration.  He experiences occasional anxiety attacks 
and does not like being in public, as he startles easily.  He 
denied delusions, hallucinations, suicidal or homicidal 
ideations.  The examiner reported that the veteran showed 
good cognitive functioning.  He stated that the veteran's 
profile is marked by mild levels of PTSD and a GAF score of 
60.  

The veteran's subsequent VA medical records from 2005, show 
that the veteran was depressed and complained of having a 
lonely life.  He stated that sometimes he does not want to 
get out of bed and go to work.  By way of history, the 
veteran's stressor involved giving up his seat to his best 
friend who was subsequently shot and killed.  The veteran 
blames himself for his friend's death and this has caused him 
to avoid close friendships and intimacy.  The veteran reports 
crying almost daily since service, but does not wish to take 
medication for his symptoms.  He also reported getting only 
one hour of sleep a night.

VA medical records from July 2007 show that the veteran was 
depressed and having trouble with his PTSD.  He reported 
having vivid dreams and isolating himself from people.  The 
veteran reported that his focus, concentration and anxiety 
were all worse.  The examiner confirmed that the veteran's 
symptoms had worsened and that he should be afforded a new VA 
examination.  The veteran was placed on Wellbutrin.  

The veteran's next examination correlates with his second 
rating period.  However, of note, is the veteran's report 
that he stopped working in 2007 due to a difference of 
opinion with a person at work.  The examiner noted that the 
veteran did not stop working because of an inability to work 
or get along with others, but rather as a personal choice.  
The veteran has shown no signs of impaired thought or 
judgment.

A review of the competent evidence of record demonstrates 
that the veteran has shown that he gets nervous in social 
situations, is depressed, has difficulty sleeping and has 
vivid nightmares.  The Board notes that the veteran was also 
diagnosed with a sleep disorder, which also affects his 
ability to sleep.  He does not have speech that is affected, 
circumstantial or stereotyped.  Furthermore, his memory is 
completely intact and he has no delusions or hallucinations.  
He was able to maintain a job selling insurance and left his 
job by choice.

In order to receive a 50 percent evaluation, the veteran 
would need to show occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

The Board is aware that the symptoms listed under the 50 
percent ratings are essentially examples of the type and 
degree of symptoms for that evaluation, and that the veteran 
need not demonstrate those exact symptoms to warrant a higher 
disability rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  However, the Board finds that the record does 
not show the veteran manifested symptoms that equal or more 
nearly approximate the criteria for a 50 percent evaluation 
for the period of May 13, 2005 to April 13, 2008.  While the 
veteran may have demonstrated some of the symptoms listed in 
the criteria for a 50 percent rating, the Board notes these 
symptoms are not of the severity or frequency to warrant a 
rating higher than 30 percent.  

The veteran has not shown delusions, hallucinations, memory 
impairment, difficulty communicating or occupational 
impairment for the period of May 13, 2005 to April 13, 2008.  
His GAF score was 60, indicating moderate symptoms.  The 
Board concludes his symptoms for this period of time are 
appropriately evaluated at 30 percent disabling.  The appeal 
for an increased rating for this period of time is denied.

Since April 14, 2008

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a rating in 
excess of 50 percent for PTSD, for the period beginning April 
14, 2008.  In essence, the probative and persuasive evidence 
fails to show that the veteran's PTSD is productive of more 
severe occupational and social impairment.  Throughout the 
veteran's medical records, he appears appropriately groomed, 
coherent and logical.  

The veteran received a VA examination in April 2008.  He 
reported seeing his veteran friends about twice a month.  The 
veteran quit his job in October 2007, because he was 
frustrated by a co-worker's unethical behavior.  He denied 
homicidal or suicidal ideations and is able to maintain his 
own personal hygiene.  His thought processes and 
communication are not impaired and he denied any changes in 
his memory.  He reported no obsessive, ritualistic behavior 
or panic attacks, but did report heightened startle 
responses.  He also only interacts with people who share his 
personal experiences.  The veteran reported sleep impairment.  
The examiner found the veteran's affect to be somewhat flat 
due to past experiences and depression.  The examiner 
provided the veteran with a GAF score of 58, reflective of 
moderate symptoms marked mostly by difficulty in social and 
occupational functioning.

The veteran was assigned a 50 percent evaluation for the 
period beginning April 14, 2008.  The record shows that the 
veteran has been appropriately rated as 50 percent disabling.  
He experiences moderate symptoms of PTSD due to depression 
and restricted socialization.  

As discussed above, a 70 percent evaluation will be awarded 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and an 
inability to establish and maintain effective relationships. 

The veteran's work was shown to have been terminated due to 
his own desires to leave.  There were no indications that his 
work was affected by his PTSD.  Furthermore, the veteran has 
shown no delusions, hallucinations, impulse control, 
obsessive rituals, neglect in his personal hygiene or 
impairment in his judgment and thinking.  While his PTSD has 
worsened since his initial rating of 30 percent, the change 
in symptomatology is accurately reflected in his current 50 
percent rating.

Although the Board has considered the benefit of the doubt 
doctrine, the Board finds that a preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 50 percent for PTSD from April 14, 2008.  

Extraschedular consideration

The Board has also considered the potential application of § 
3.321(b)(1).  The evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The record indicates 
that the veteran's PTSD alone does not cause marked 
interference with employment and the record does not indicate 
that his disability has necessitated frequent 
hospitalization.  The criteria for referral for consideration 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Accordingly, the appeal is denied.

L5-S1 Spondylosis and Spondylolisthesis

Pertinent Law and Regulations

As discussed above, disability evaluations are determined by 
the application of VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 (2008).  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations 
is the ability of the body as a whole to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10 (2008). 

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has also held that staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  In the 
absence of limitation of motion, a 20 percent disability 
rating is warranted with X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups, with occasional incapacitating exacerbations, 
and a 10 percent disability rating is warranted with x-
ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  

Under Diagnostic Code 5242, a 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or a vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, a combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is in order for forward flexion 
of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, while a 100 
percent evaluation contemplates unfavorable ankylosis of 
the entire spine.  See 38 C.F.R. § 4.71a, DC 5242.  

For VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal ranges of motion 
for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of 
the combined range of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5242.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2008).

Analysis 

Prior to May 19, 2008

The RO received the veteran's informal claim for an increased 
rating for service-connected L5 and S1 spondylosis and 
spondylolisthesis in February 2004 and his disability is 
evaluated as 10 percent disabling under Diagnostic Code 5242, 
prior to May 19, 2008.  The Board finds that the disability 
does not warrant a rating in excess of 10 percent for this 
period of time.

In October 2003, the veteran complained of progressively 
worsening back pain.  In February 2004, the veteran reported 
constant low back pain with spontaneous flare-ups.  The 
examiner could not discern the presence or absence of muscle 
spasm due to adipose tissue over the veteran's back.  All 
ranges of motion were painful.  Forward flexion was to 65 
degrees, extension to 10 degrees, bilateral flexion to 40 
degrees and bilateral rotation to 20 degrees.

The veteran received a VA examination in September 2004.  He 
reported severe back pain, which culminates in pain he rates 
as 10/10 by the end of the day.  He reported missing work "a 
lot" due to the pain, but did not elaborate.  The veteran 
uses no assistive devices.  Forward flexion was to 80 degrees 
and with repetition was limited to 65 degrees, lateral 
flexion was to 40 degrees, bilateral rotation was to 30 
degrees, with limitation to 20 degrees upon repetitive use 
and extension was to 25 degrees, with limitation to 10 
degrees upon repetitive use.  The veteran showed no signs of 
radiculopathy.  Straight leg raises were to 60 degrees, with 
the veteran reporting discomfort in his lumbosacral spine 
during this exercise.

In August 2005, the veteran complained of not being able to 
sit for long periods of time and requested a note to be 
excused from jury duty.  The veteran's medical records from 
August 2007 show complaints of daily chronic lower back pain, 
which occasionally radiates down his leg.  He reported a 
stiff back in the morning and an inability to climb up and 
down flights of stairs.  The examiner noted grade two 
spondylolisthesis with bilateral spondylosis and noted no 
acute changes. 

Diagnostic Code 5003 has been considered, but the veteran is 
not entitled to a higher rating under Diagnostic Code 5003.  
In this case, two or more major or minor joint groups are not 
involved and the veteran's disability is rated as compensably 
disabling based on his limited motion.  Under 5242, as 
discussed above a 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
veteran's range of motion is not limited to the degree that 
would merit a rating increase to 20 percent.  Furthermore, 
there is no evidence of muscle spasm, scoliosis or kyphosis.

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  The Board notes that the findings 
do not support an increased evaluation due to functional 
loss.  Although the veteran has complained of pain and 
limitation of motion and impairment due to acute flare-ups, 
the September 2004 VA examiner found no evidence of loss of 
range of motion, instability, incoordination or weakness.  
Therefore, an increased evaluation is not warranted based on 
application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca.

It is also noted that the assignment of a separate rating due 
to neurological impairment is not warranted.  The medical 
evidence in this regard is negative. 

The Board also notes the absence of any evidence of 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during a twelve-month period.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  For purposes of evaluations 
under 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).  No such medical 
recommendations are of record.

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against a finding that the service-connected L5-S1 
spondylosis and spondylolisthesis warrants an increased 
rating prior to May 19, 2008, and the benefit-of-the-doubt 
rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). 

May 19, 2008 to Present

The veteran asserts that his L5-S1 spondylosis and 
spondylolisthesis has worsened since his last rating decision 
and that he is entitled to a rating in excess of 20 percent.  
At the outset, the Board notes that the currently assigned 20 
percent rating was initially granted effective May 19, 2008, 
under Diagnostic Code 5242.  
A review of the record reveals that an increased rating is 
not warranted.  

The veteran received a VA examination in May 2008.  The 
veteran reported that he has had back pain over a long period 
of time but that his back has worsened.  The examiner noted 
that the veteran is limited significantly due to his moderate 
obesity and his low back pain.  The veteran reported that he 
is unable to do activities around the house or to carry 
objects that are heavier than 10 pounds.  He also stated that 
going up and down stairs are very difficult.  The examiner 
found extension to 15 degrees with pain between 5 and 15 
degrees, right lateral bending to 18 degrees with pain 
between 5 and 18 degrees and left lateral bending to 20 
degrees with pain between 5 and 20 degrees.  Forward flexion 
was limited due to the veteran's obesity but the examiner 
stated that the veteran could reach 65 degrees with pain 
between 35 and 65 degrees.  McBride, Waddell and Burns 
testing were negative.  The examiner stated that with Deluca 
the pain increased 4/10 scale level.  Extension decreased 
five degrees, left lateral bending decreased 15 degrees, 
right lateral bending decreased 15 degrees, flexion decreased 
to 50 degrees and rotation decreased to 30 degrees 
bilaterally.  The veteran experiences episodic spasms with no 
acute radiculopathy.  Straight leg raising test was negative.  
An addendum was added to the examination in late May 2005, 
noting mild scoliosis and degenerative changes since the 
veteran's last examination in 2004. 

Diagnostic Code 5003 would not afford the veteran a higher 
rating, as the veteran is already receiving the maximum 
rating under Diagnostic Code 5003.  Further, the objective 
evidence of record clearly shows that no more than a 20 
percent rating is warranted under Diagnostic Code 5242.  
There is no competent and credible evidence showing that the 
veteran has a combined range of motion not greater than 120 
degrees.  (The veteran's range of motion was 175 degrees).

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  The Board notes that the findings 
do not support an increased evaluation due to functional 
loss.  Although the veteran has complained of pain and 
limitation of motion and impairment due to acute flare-ups, 
there is no evidence of loss of range of motion, instability, 
incoordination or weakness.  Therefore, an increased 
evaluation is not warranted based on application of 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca.

It is also noted that the assignment of a separate rating due 
to neurological impairment is not warranted.  The medical 
evidence in this regard is negative. 

A rating in excess of 20 percent is only warranted if there 
are incapacitating episodes having a total duration of at 
least 4 weeks during the past 12 months.  No indication of 
prescribed bed rest is present.  The Board notes that the 
veteran testified that he had two incapacitating episodes in 
the last 12 months.  There is no indication that the veteran 
was on bed rest for at least 4 weeks as prescribed by a 
physician.  Therefore, a higher rating in this regard is not 
warranted.  Accordingly, the Board finds that during the 
entire rating period on appeal, no more than a 20 percent 
rating is warranted.

Extraschedular consideration

The Board has also considered the potential application of § 
3.321(b)(1).  The evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The record indicates 
that the veteran's back disability alone did not cause marked 
interference with employment and the record does not indicate 
that his back disability has necessitated frequent 
hospitalization.  Thus, the criteria for referral for 
consideration of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Service Connection 

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For certain chronic disorders, such as organic diseases of 
the nervous system, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 



Bilateral Hearing Loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  For VA disability purposes, the 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that he incurred bilateral hearing loss 
during active service as a result of his exposure to 
excessive noise from generators, aircrafts and Morse code.  
The Board observes that a current diagnosis of bilateral 
hearing loss is of record.  VA medical examination in June 
2006 shows that the veteran currently has mild to non 
disabling high frequency sensorineural hearing loss in the 
right ear and mild to moderate high frequency sensorineural 
hearing loss in the left ear as defined by 38 C.F.R. § 3.385.  
See 38 C.F.R. § 3.385 (2008).  Thus, the crux of this case 
rests upon consideration of whether the veteran's bilateral 
hearing loss began in service or is related to active 
service.  

Service treatment records show that upon entering service the 
veteran had normal auditory acuity.  Audiological evaluations 
in October 1966 and January 1967 and pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
0

The October 1966 and January 1967 evaluations revealed that 
the veteran did not 
have any hearing loss pursuant to 38 C.F.R. § 3.385 (2008).

Audiological evaluation in April 1969 and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
10
5
0
10
5

The April 1969 evaluation revealed that the veteran did not 
have any hearing loss pursuant to 38 C.F.R. § 3.385 (2008).

The veteran's separation examination revealed that the 
veteran had normal auditory acuity.  Audiological evaluation 
in October 1970 and pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
10
0
5
10
10

The October 1970 evaluation revealed that the veteran did not 
have any hearing loss pursuant to 38 C.F.R. § 3.385 (2008).

The veteran received a VA examination in June 2006.  The 
examiner noted that for frequencies 500-4000Hz, audiometric 
results reveal a mild, non-disabling high frequency 
sensorineural hearing loss in the right ear and mild high 
frequency sensorineural frequency in the left ear.  The 
examiner noted the veteran's normal hearing at discharge.  He 
stated in his medical opinion that it is not likely that the 
veteran's hearing loss is due to service.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
bilateral hearing loss.  As the in-service audiological 
evaluations indicate, the veteran did not have hearing loss 
at any point during active service.  His hearing loss also 
did not manifest to a compensable degree within a year after 
service.  See 38 C.F.R. § 3.385 (2008).  It appears that the 
veteran was treated for bilateral hearing loss first in June 
2006, or more than 30 years after his separation from service 
in November 1970.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The competent medical evidence also fails to show that the 
veteran's current hearing loss is in any way related to 
service.  In fact, the VA examiner specifically concluded in 
June 2006 that the veteran's current hearing loss was not 
related to active service.  

Additional evidence in support of the veteran's service 
connection claim for bilateral hearing loss is his own lay 
assertions.  In this regard, the Board recognizes that the 
veteran engaged in combat with the enemy and was awarded the 
Purple Heart.  However, the provisions of 38 U.S.C.A. § 
1154(b) do not allow a combat veteran to establish service 
connection with lay testimony alone.  Rather, the statute 
relaxes the evidentiary requirements for determining what 
happened during service and is used only to provide a factual 
basis for a determination that a particular disease or injury 
was incurred or aggravated in service, not to link the 
service problem etiologically to a current disability.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  As a 
layperson, the veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements linking his hearing 
loss to service are entitled to no probative value.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Absent 
credible medical evidence linking the veteran's currently 
diagnosed bilateral hearing loss to active service, the claim 
for service connection for bilateral hearing loss is denied. 

Tinnitus

The veteran contends that he has ringing in his ears (or 
tinnitus) due to in-service noise exposure.  

As previously noted, the Board acknowledges that the veteran 
engaged in combat with the enemy and was awarded the Purple 
Heart.  However, the provisions of 38 U.S.C.A. § 1154(b) do 
not allow a combat veteran to establish service connection 
with lay testimony alone.  Rather, the statute relaxes the 
evidentiary requirements for determining what happened during 
service and is used only to provide a factual basis for a 
determination that a particular disease or injury was 
incurred or aggravated in service, not to link the service 
problem etiologically to a current disability.  Gregory, 
supra.

Here, the competent and credible evidence of record fails to 
etiologically relate the veteran's tinnitus to service or any 
event of service.  The service treatment records show no 
complaints of or treatment for tinnitus.  VA treatment 
reports do not attribute the veteran's tinnitus to service.  
VA examination in June 2006 notes that the veteran's ringing, 
as described by the veteran, is significant enough to warrant 
a diagnosis of tinnitus.  The examiner then stated that in 
his opinion it is not likely that the veteran's tinnitus is 
due to his service.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
tinnitus.  As noted, the veteran's service treatment records 
are completely silent for any complaints of or treatment for 
tinnitus during active service.  It appears that the veteran 
was treated for complaints of tinnitus first in June 2006, or 
more than 30 years after service separation in November 1970.  
See Maxson, 230 F.3d at 1333.  There also is no evidence that 
the veteran's current tinnitus is related to active service.  
The veteran's lay statements are entitled to no probative 
value regarding nexus evidence, as discussed above.  See 
Bostain, 11 Vet. App. at 127.  Absent evidence of a medical 
nexus between the veteran's current tinnitus and active 
service, the claim of service connection for tinnitus is 
denied.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in April 2004, January 2006 and 
March 2008, notifying the veteran of what information must be 
submitted to substantiate a claim for service connection.  
The letters dated in April 2004 and March 2008, also notified 
the veteran of what information must be submitted to 
substantiate a claim for an increased rating.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters of April 2004, January 2006 and 
March 2008 stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  He was told to submit any medical records or 
evidence in his possession that pertained to the claim.  In 
addition, in June 2008, the veteran was given the rating 
criteria and current diagnostic codes for his service-
connected disabilities in compliance with Vazquez-Flores.

The notice did not provide examples of the types of medical 
and lay evidence that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App Jan. 30, 2008).  However, the U.S. Court 
of Appeals for the Federal Circuit recently held that any 
error in a VCAA notice should be presumed prejudicial.  The 
claimant bears the burden of demonstrating such error.  VA 
then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected because, for example, actual knowledge by 
the claimant cured the notice defect, a reasonable person 
would have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Here, the veteran has not 
demonstrated any error in VCAA notice.  He was afforded a 
hearing before the Board and his representative also did not 
raise any issues regarding notice.  Therefore, the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Id.; see Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. Jan. 30, 2008).

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in letters dated in June 2006, March 2008 and 
June 2008, thereby satisfying the requirements set forth in 
Dingess.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and VA treatment records.  VA also provided 
the veteran with VA examinations in connection with his 
claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD from May 13, 2005 to April 13, 2008, is denied.

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD from April 14, 2008, is denied.

Entitlement to an increased rating for L5 and S1 spondylosis 
and spondylolisthesis, evaluated as 10 percent before May 19, 
2008, is denied.




Entitlement to an increased rating for L5 and S1 spondylosis 
and spondylolisthesis, evaluated as 20 percent from May 19, 
2008, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
	C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


